FILED
                              NOT FOR PUBLICATION                           SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MEDARDO ARISTIDES RIVAS-                          No. 14-70374
CAMPOS,
                                                  Agency No. A029-148-096
               Petitioner,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Medardo Aristides Rivas-Campos, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Rivas-Campos’s motion to

reopen as untimely, where it was filed over 90 days after the agency’s final order

of removal, see 8 C.F.R. § 1003.2(c)(2), Rivas-Campos failed to comply with the

procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and

the alleged ineffective assistance was not plain on the face of the administrative

record, see Reyes v. Ashcroft, 358 F.3d 592, 596-99 (9th Cir. 2004) (no abuse of

discretion in denying motion to reopen where alien failed to comply with Lozada

and ineffectiveness was not plain on the face of the record).

      We do not consider Rivas-Campos’s unexhausted contention that he has

now substantially complied with the procedural requirements of Lozada. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s review is

limited to the administrative record); Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      In light of this disposition, we need not reach Rivas-Campos’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   14-70374